ADVISORY ACTION
Amendments
Continuation of 3. NOTE: The AFCP 2.0 request was improper because the Applicant broadened the range of hardwood pulp fibers from greater than 95% to greater than 50%. 
Moreover, the amendment does not simplify the issues for appeal. The limitation "greater than 50%" increases the amount of prior art available to apply to the rejection of claim 26 (see e.g. the Final Rejection dated 12/10/2019 which addressed such a limitation) and therefore increases the amount of issues for appeal.

Request for Reconsideration
Continuation of REQUEST FOR RECONSIDERATION/OTHER 12. The request for reconsideration has been considered but does NOT place the application in condition for allowance because: The Applicant's arguments are not persuasive.

The Applicant argues that Ishino does not disclose "a base paper without any coating applied [that] has an initial permeability of about 20 Coresta units or less" (p. 6). The Applicant argues that Ishino discloses a base paper "weak in bondings...[t]herefore, the resultant water-resolvable base paper is porous and has high gas-permeability" (citing col. 9, ll. 63-67 and col. 10, ll. 1-6). The Applicant further argues that the coated base paper has a "low gas-permeability" of not more than 200 or more Coresta (citing col. 1, ll. 15-27) and thus the base paper has a permeability of well over 200 Corestas (p. 6). The Applicant argues that Ishino does not disclose a base paper having the asserted 1-40000 Coresta units as suggested by the Examiner. 
The Examiner does not find the Applicant’s argument persuasive. Ishino does not explicitly define “high gas-permeability” or “low gas-permeability” as argued by the Applicant. Ishino merely uses the words “high” and “low” to describe relative gas permeabilities between the base paper before coating and the plug wrap after coating. This is further supported by formation of base papers having air permeabilities of 93, 130, and 180 Corestas (see Table 3; Column 16, ll. 4-20). 

The Applicant argues that Ishino’s range of 1-40000 Coresta units is “so broad as to encompass a very large number of possible distinct compositions” (citing MPEP 2144.08) and that a person of ordinary skill in the art would not have selected a base paper having an initial permeability of about 20 Coresta units or less (p. 7).
The Examiner respectfully disagrees. Ishino specifically discloses base papers much less than the upper limit of 40000 Corestas. Ishino discloses base papers having 93, 130, and 180 Corestas (see e.g. Samples 25-27 in Table 3). Moreover, Ishino discloses another example where the base paper includes 90 parts hardwood fiber and 10 parts hydrogenated carboxymethyl cellulose (CMC-H) having an air permeability of 392 Corestas (see table 6). While these air-permeabilities are not within the claimed “about 20 Coresta units or less,” Ishino discloses further methods to lower the air permeabilities of these papers.
Ishino discloses three ways to lower the air permeabilities of the base papers: (1) increasing beating degree (col. 3, ll. 22-26), (2) increasing the basis weight (thereby increasing the thickness of the base paper) (col. 7, ll. 52-56), and (3) decreasing content of calcium carbonate (col. 16, ll. 15-20; see also Table 3). Starting with the already low air permeabilities provided in some of the examples and using any combination of the three methods above would lead one of ordinary skill in the art to a base paper with an air permeability in the claimed range. 
Moreover, the Examiner contends that Ishino discloses a base paper that is substantially identical in structure and composition. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The mere measurements of air permeabilities in the instant invention does not render the instant invention patentable over Ishino. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
First, Ishino discloses a base paper having the same structure as the instant invention. The instant invention describes that the base papers have a thickness of 10-35 µm and a basis weight of 10-50 gsm (claim 38). Similarly, Ishino discloses several base papers having a basis weight of 27 g/m2 (gsm) (Sample 15 and 17; Table 1). As evidenced by Dorsch, thicknesses of the paper can be obtained from the density of the paper (para. 1). Therefore, Ishino’s base paper having a basis weight of 27 g/m2 also has a thickness of 10-35 µm. 
Second, Ishino discloses a base paper having the same composition as the instant invention. The instant invention describes that the base paper includes greater than 95% hardwood pulp fibers based on total dry weight (claim 26), calcium carbonate in an amount less than about 10% by weight (claim 33), and a strength agent in an amount less than about 10% by weight (claim 34). The instant invention describes that strength agents include  Similarly, Ishino discloses a base paper having 100% hardwood pulp fibers (Sample 15, 17) as the fiber content, 4-40% water insoluble powder such as calcium carbonate (col. 6, ll. 11-45; see also Table 3), and a CMC in a ratio of CMC:water-dispersible fibers is 1:99 to 50:50 (col. 7, ll. 57-61), wherein in one example Ishino uses a paper having 5 and 10 parts by weight CMC respectively (Sample 33, 44 Table 5-6). 

	The Applicant argues that a person having ordinary skill in the art would not modify the disclosed high gas-permeability base paper of Ishino with a base paper having an initial permeability of about 20 Coresta units or less as it is wholly contradictory to the purpose of making the base paper water-resolvable (p. 7).
The Examiner respectfully disagrees. The Examiner notes that increasing beating degree decreases water dispersibility (see col. 5, ll. 19-22), increasing calcium carbonate increases water-dispersibility (see col. 6, ll. 49-56). However, Ishino discloses acceptable beating degrees, acceptable calcium carbonate content, and desirable basis weights that one of ordinary skill in the art would optimize to achieve acceptable water-dispersible and air permeabilities. Specifically, Ishino teaches that the beating degree is in the range of 60-650 ml CSF or 17-72 °SR (col. 5, ll. 28-42), calcium carbonate in a range of 4-40% by weight (col. 6, ll. 40-56), and a basis weight of 15-80 g/m2. It would have been obvious to one of ordinary skill in the art to optimize the water dispersibility and air permeability under Ishino’s disclosed conditions. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Moreover, “the disclosure of desirable alternative does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention” and “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed”. See MPEP 2143.01.
	
	The Applicant argues that in Examples 1-7 in Zitturi, it was not possible to achieve a KIT level of greater than 2 using a refining degree of 80-100°SR (p. 8). The Applicant argues that Ishino is made from pulp in which weak bondings results in a base paper that is water-resolvable and has a high gas-permeability, and therefore a person of ordinary skill would not use the highly refined long-fiber pulp which increases fiber-to-fiber bonds (p. 8-9). 
The Examiner has noted the Applicant’s argument but does not find it persuasive. 
The Examiner first notes that the refining stated refining degree of 80-100 °SR applies only to long pulp fiber (i.e. softwood fiber; see para. 8), not short pulp fiber (i.e. hardwood fiber; see para. 9 describing that refining of short-fiber pulp fiber is typically refined in the range of 15-40 °SR). Ishino discloses an example of a base paper having 90 parts wood pulp C (i.e. hardwood fiber) and 0 parts wood pulp A (i.e. softwood fiber) (Table 6; sample 44). Adding highly refined softwood fibers to Ishino’s sample 44 would increase the density of the paper and increase oil resistance of the paper, as suggested by Zitturi. 
Moreover, nothing in Ishino discredits refining the fibers to 80°SR. Ishino merely discloses a preferable range of 17-72 °SR (see col. 5, ll. 33-50). “Disclose[d] examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” See MPEP 2123(II).

The Applicant argues that one of ordinary skill in the art would be discouraged from modifying Ishino’s weakly bonded pulp with Zitturi’s strongly bonded pulp because it contradicts the purpose of forming a water-dispersible sheet (p. 9). 
The Examiner has noted the Applicant’s arguments but does not find it persuasive. Zitturi further teaches other methods to increase the KIT level of the paper, such as reduction of the content filler (i.e. calcium carbonate) (para. 54), increasing the basis weight (para. 58), increasing coating amount (para. 62), or printing (para. 68). Even accepting Applicant’s argument that one of ordinary skill in the art would not be motivated to modify Ishino’s weakly bonded fibers with the strongly bonded fibers of Zitturi, using these further methods above would increase the KIT rating of the paper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712